The Code, as it read in 1866, does not authorize an extra allowance of costs in an action by a judgment creditor, to set aside transfers of property made by his debtor, and to procure the appointment of a receiver of such property, and of its proceeds and profits, and to compel the assignee to account for and deliver such property, proceeds and profits to the receiver, to be applied by the latter-to pay the judgment. It is not one of the actions specially named in § 308.It is not an action for the recovery of money, within the meaning of those words, as used in § 308, and sub. 4 of § 304, of the Code.Those words are used in the same sense in both of these sections, and do not include actions in which relief, other than a judgment for money, must be granted to *659enable a plaintiff to maintain the action, although the ultimate result in view and purpose is to realize money. These words, as here used, mean an action in which the plaintiff merely seeks to recover a judgment for a sum named.